Exhibit 10.14

_______________, 2008

[Name of Employee]
[Position]
[Company]
[Street Address]
[City, State Zip]

Dear [Name of Employee]:

          As a result of certain changes in United States tax law, you may be
subject to increased personal income tax and/or penalties in connection with
payments made to you under your Executive Salary Continuation Plan Agreement
(the “Agreement”) unless certain amendments are made to the Agreement. To adopt
these amendments, please sign and return this letter by December 31, 2008 to the
addressee below. Adopting these amendments is for your own benefit, as failure
to adopt them may result in increased tax and/or significant tax penalties to
you.

          The amendments to the Agreement are required because of the enactment
of Section 409A of the Internal Revenue Code (“Section 409A”). Section 409A sets
forth requirements that apply to “deferred compensation” arrangements, including
agreements that provide salary continuation payments following termination of
employment. Final regulations clarifying these requirements were issued last
year.

          The amendments that must be made to your Agreement are discussed
below. None of the amendments will have a negative impact on the amounts you
receive under the Agreement.

          First, the Agreement must be amended to reflect that Section 409A only
permits payments to commence upon a termination of employment if it qualifies as
a “separation from service” as defined under Section 409A. Most employment
terminations qualify as a separation from service under Section 409A. However,
if you merely transfer from your employer to another Omnicom affiliate or
continue to provide significant services to your employer or an Omnicom
affiliate following your termination, you would not incur a separation from
service under Section 409A.

         Second, the Agreement is being amended to remove the provision that
would have potentially reduced the amount of payments otherwise payable to you
under your Agreement by payments made to you from other agreements between you
and Omnicom or one of its affiliates. Such a provision may have resulted in an
impermissible acceleration of the payments under the Agreement. As

--------------------------------------------------------------------------------

a result of this change, you will receive your payments from the Agreement
without any such reduction.

          Third, the Agreement must be amended to reflect Section 409A’s
anti-acceleration rules. Pursuant to these rules, payments under the Agreement
cannot occur prior to the payment dates specified by the Agreement, except in
very limited circumstances, such as to pay withholding or employment taxes.

          Fourth, the Agreement is being amended to provide that the Omnicom
Group Inc.’s Compensation Committee may amend the Agreement at any time to
comply with Section 409A’s requirements, with or without consent.

          Please sign this letter below and remit it by December 31, 2008 to:

          Andrea Lawler
          Associate General Counsel (Corporate)
          Omnicom Group Inc.
          One East Weaver Street
          Greenwich, CT 06878.

          Failure to sign and return a copy of this letter may result in
significant tax penalties to you (not the Company) pursuant to Section 409A.

          If you have any questions, please contact me at (XXX) XXX-XXXX.

Sincerely,    [Name of Sender]

By setting forth my signature below, I agree that my Executive Salary
Continuation Plan Agreement shall be amended in the manner set forth below. In
all other respects, the Agreement shall remain in full force and effect.

1.      Article IV, Section 1 of the Agreement is amended by adding the
following sentence to the end thereof: “Notwithstanding anything in this
Agreement to the contrary, if the payment obligations under this Agreement arise
under (b), (c) or (d) above the Participant will not be eligible to receive a
payment pursuant to this Agreement unless and until his or her termination of
employment qualifies as a “separation from service” (“Separation from Service”)
within the meaning of Section 409A of the Internal Revenue Code of 1986, as

2

--------------------------------------------------------------------------------

  amended, and the regulations and interpretations issued thereunder (“Section
409A”), specifically, within the meaning of Treas. Reg. 1.409A-1(h), as amended
from time to time. Each payment made under this Agreement is intended to
constitute a separate payment from each other payment for purposes of Treas.
Reg. §1.409A-2(b)(2).”   2.      Article IV, Section 6 of the Agreement is
deleted in its entirety.   3.      Article VII of the Agreement is amended by
adding the following sentence to the end thereof: “Notwithstanding the
foregoing, amounts payable hereunder shall be prepaid only if such prepayment is
not deemed a prohibited acceleration pursuant to Treas. Reg. §1.409A-3(j) and
only if such prepayment would not result in income recognition by the
Participant or Beneficiary prior to receipt of the payment and tax penalties as
a result of a failure to meet the requirements of Section 409A.”   4.     
Article XI of the Agreement is amended by adding a new Section 5, which shall
provide the following: “This Agreement may be amended at any time and from time
to time by the Committee to cause the Agreement to comply with the requirements
of Section 409A, or to cause the Agreement to become exempt from the
requirements of Section 409A. Any such amendment may be made without the consent
of any Participant or Beneficiary, regardless of whether such amendment
adversely affects any benefits or rights of a Participant or Beneficiary arising
under the terms of the Agreement.”  

__________________________________
Date: _________________________________________________ , 2008. [Name of
Employee]  


3

--------------------------------------------------------------------------------